ACCEPTED
                                                                                                  03-14-00116-CV
                                                                                                         3858535
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                            1/22/2015 11:02:08 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                           CLERK




                                                                                 FILED IN
                                                                          3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                         January 22, 2015
                                                                          1/22/2015 11:02:08 AM
                                                                              JEFFREY D. KYLE
                                                                                   Clerk
VIA ELECTRONIC FILING
Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711


      Re:     Steve Key, Pat Curry, PJC Properties, L.L.C. and PJC Central
              Texas Freight Lines, L.L.C. v. Daniel R. Richards, as Receiver for
              Centex Freight Lines, L.L.C. and Prudence Adams
              Case No.: 03-14-00116-CV
              Our File No.: 163-5341


Dear Mr. Kyle:

      Please be advised that I will be presenting oral argument on behalf of Appellants
Steve Key, Pat Curry, PJC Properties, L.L.C. and PJC Central Texas Freight Lines, L.L.C.
on February 11, 2015 at 1:30 p.m.

       As always, thank you for your assistance in this matter. Please feel free to contact
me if you need further information or if you have any questions.

                                                   Sincerely,



                                                   David M. Walsh IV

DMW:bps

cc:     Clark Richards, Esq. – via e-mail


__________________________________________________________________________________________________
                         2777 N. Stemmons Frwy., Suite 1157 | Dallas, Texas 75207
                          P: (214) 905-2003 | D: (214) 678-1431 | F: (214) 905-1213
                          dmwalsh@chambleeryan.com | www.chambleeryan.com